Citation Nr: 1728111	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-09 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative disc disease (DDD) (neck disability).  

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease (DJD), status-post meniscus tear with a surgical repair (right knee disability). 

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee DJD, status-post cruciate ligament tear with a surgical repair (left knee disability).

4.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial compensable disability rating for post-operative left ring finger sprain with proximal phalanges spurring (left hand finger disability).



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980, from February 1983 to May 1983, and from May 1989 to January 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Roanoke, Virginia.  

The Veteran initially requested a Board hearing in Washington, D.C. in his April 2013 Substantive Appeal (VA Form 9).  In an April 2017 letter, the Veteran was notified of the time and place of his scheduled June 2017 Board hearing.  In a May 2017 statement, after consulting with the Veteran, his representative withdrew this hearing request in writing.  Therefore, the request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

In May 2017 and June 2017 statements, the Veteran's representative indicated that a claim for entitlement to service connection for a low back disorder, to include as secondary to the Veteran's service-connected bilateral knee disabilities, was currently on appeal before the Board.  However, a review of the procedural history for this claim indicates that the Veteran was issued a statement of case (SOC) in January 2017 but he did not perfect this appeal to the Board within the applicable time frame (here, March 2017).  In fact, the AOJ only certified for adjudication the issues that are listed on the cover page of this decision.  Therefore, the Board does not have jurisdiction over the Veteran's service connection claim for a low back disability and the Board shall not discuss this matter further in this decision.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's cervical spine disability has been manifested by pain and limitation of motion; however, forward flexion of the cervical spine was not limited to 30 degrees or less, the combined range of motion was not 170 degrees or less, and favorable or unfavorable ankylosis of the entire cervical spine has not been shown.

2.  The Veteran's right knee disability has been manifested by degenerative arthritis, as shown by x-ray evidence; however, his right knee has not been limited in flexion to 30 degrees or less at any time during the appeal period. 

3.  The Veteran's left knee disability has manifested with degenerative arthritis, as shown by x-ray evidence; however, this knee has not been limited in flexion to 30 degrees or less at any time during the appeal period. 

4.  The Veteran's GERD has been manifested by pyrosis (heartburn), reflux, some nausea, and the need for medication use to control symptoms; however, his GERD symptoms did not amount to persistently recurrent epigastric distress, substernal or arm or shoulder pain, and were not productive of considerable impairment of health.  

5.  The Veteran's left ring finger sprain with proximal phalanges spurring disability has manifested with ankylosis that limited motion to 30 degrees in flexion, at worst.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243-5242 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260.

4.  The criteria for an initial disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.114, DC 7399-7346 (2016).

5.  The criteria for an initial compensable disability rating for a left hand finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5015-5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Ratings, in General

The Veteran asserts that his neck, bilateral knees, GERD, and left hand finger disabilities should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initial disability ratings assigned after the grant of service connection for the issues on appeal, i.e., February 1, 2011; thus, the appeal stems from that time.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neck Disability

The Veteran asserts that his neck disability should be rated higher than 10 percent under 38 C.F.R. § 4.71a, DC 5243-5242.  

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Degenerative arthritis of the spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.at Note (1).

During the Veteran's October 2010 pre-discharge VA examination, he complained of neck stiffness and pain, which occurred four times per month and lasted five hours at a time.  The Veteran stated that the pain did not radiate to other body parts.  He used medication to treat his symptoms.  The told the examiner that he did not have any bladder, bowel, or erectile dysfunction disorders related to his neck disability.  The examiner noted that the Veteran did not have any hospitalizations, surgery, incapacitating episodes, or functional impairment associated with this disability.  On physical examination, the Veteran's gait was normal and his walk was steady.  His feet did not show any abnormal weight bearing signs and he did not require any assistive devices to ambulate.  There was not radiation of pain, muscle spasm, tenderness, guarding, or weakening associated with the cervical spine.  His muscle tone was normal, and he did not show signs of muscle atrophy or spinal ankylosis.  Initial range of motion testing showed forward flexion to 45 degrees with no noted pain, extension to 45 degrees with no noted pain, right lateral flexion to 40 degrees with pain noted at 40 degrees, left lateral flexion to 30 degrees with pain noted at 30 degrees, right rotation to 60 degrees with pain noted at 60 degrees, and left rotation to 50 degrees with pain noted at 50 degrees.  Same results were shown after repetitive use testing.  The examiner noted that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner also noted that the Veteran had DDD in his cervical spine following x-ray and magnetic resonance imaging (MRI) testing, but that IVDS was not present.  

A September 2013 VA examination report showed that the Veteran was diagnosed with DJD of the cervical spine.  He told the examiner that he used Motrin to treat his symptoms, but that he had not utilized physical training, injections, a transcutaneous electrical nerve stimulation (TENS) unit, or a brace.  The Veteran indicated that he did not miss any work due to his neck symptoms, but that his current symptoms included stiffness, pain, and trouble turning his head.  Flare-ups were caused by sleeping in a certain position, computer use, working overhead, lifting heavy objects overhead, and changes in weather.  Upon physical examination, the Veteran's initial range of motion testing showed forward flexion to 45 degrees or greater with no evidence of painful motion, extension to 30 degrees with no evidence of painful motion, right and left lateral flexion to 45 degrees or greater with painful motion at 40 degrees, and right and left lateral rotation to 80 degrees or greater with no evidence of painful motion.  The same results were shown after repetitive use testing, except that the Veteran's right and left lateral flexion was to 45 degrees.  The examiner noted that the Veteran did not have any additional limitation of range of motion following repetitive use testing but that the Veteran had less movement than normal and excess fatigability after three repetitions.  The Veteran did not have localized tenderness or pain to palpation or guarding or muscle spasms.  His muscle strength, reflex, and sensory testing showed normal results.  The examiner determined that the Veteran did not have radiculopathy or any other neurological abnormalities, including bowel or bladder disorders, associated with his neck disability.  Diagnostic testing showed the presence of arthritis in the spine.  The examiner also noted that the Veteran's neck symptoms did not exhibit signs of deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted in the report.

A June 2014 VA primary care note showed the Veteran's complaints of neck discomfort.  

An October 2015 private MRI report showed an impression of multilevel DDD changes, particularly at the C5-C6 and C6-C7 spinal segments, multilevel intraspinal disc encroachments at certain spinal segments, degenerative neural foraminal narrowing at certain spinal segments, and a cervical cord that did not show edema, ischemia, demyelinations, or mass lesions.  The doctor commented that the Veteran's C6-C7 spinal segments showed worsening degenerative changes and intraspinal herniation since January 2009.  

In a November 2015 private progress note, the Veteran complained of radiating neck pain that went down his right arm into his right hand fingers.  He made similar complaints in several 2015 and 2016 private treatment records where he was diagnosed with cervicalgia and/or radiculopathy in the cervical region.  These records indicate that his symptoms improved.  

During a January 2017 VA examination, the Veteran complained of flare-ups in his neck symptoms if he slept wrong, which resulted in difficulty turning his neck when he awoke.  Initial range of motion testing showed forward flexion to 35 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 35 degrees, and right and left lateral rotation to 65 degrees.  The examiner noted the presence of pain during the examination but the pain did not result in functional loss.  There was no localized tenderness or pain on palpation or evidence of pain on weight bearing.  The Veteran was able to perform repetitive use testing and there was no additional functional loss or range of motion limitation following three repetitions.  The examiner determined that pain, weakness, fatigability, or incoordination did not significantly limited functional ability with repeated use over a period of time.  The Veteran did not have localized tenderness, guarding, or muscle spasms in his neck.  Muscle strength, sensory, and reflex testing results were normal.  He did not have any ankylosis.  He also did not show any muscle atrophy or radicular pain or any signs of radiculopathy.  The examiner noted that the Veteran did not have any neurological abnormalities, including bowel or bladder disorders, associated with his cervical spine.  The examiner noted that the Veteran used a cane to ambulate and that this disability did not impact this ability to work.  

In a May 2017 statement, the Veteran's representative contended that the Veteran felt radiating pain running down his neck and into his arm.  The representative also asserted that the Veteran's shooting pain woke him up at night and that he experienced muscle spasms and difficulty in rotating his neck to either side.  The representative contended that the Veteran received cortisone injections in his spine every six months.  

Given this evidence, the Board finds that throughout the appeal, the Veteran's cervical spine disability has been manifested by pain and limitation of motion; however, forward flexion of the cervical spine was not limited to 30 degrees or less, the combined range of motion was not 170 degrees or less, and favorable or unfavorable ankylosis of the entire cervical spine has not been shown.  Specifically, although the Board has considered the May 2017 assertions of the Veteran's representative, the clinical findings established during the October 2010, September 2013, and January 2017 VA examination reports show that his initial and post-repetitive use testing range of motion results showed forward flexion of his neck was not limited to 30 degrees or less or that his entire cervical spine was not limited to 170 degrees or less.  Additionally, these examiners determined that the Veteran did not have any signs or symptoms of muscle guarding, spasms, and abnormal gait, or any abnormal spinal contour.  Moreover, the medical and lay evidence does not show the presence of ankylosis at any time on appeal.  The Board accords more probative value to these medical professionals' opinions regarding the Veteran's neck symptoms than his representative's contentions.  

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during the appellate period.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The Veteran reported flare-ups of his symptoms and several medical examinations showed that he had additional functional impairment due to pain, weakness, lack of endurance, and incoordination.  However, even though there is evidence of reduced forward flexion and overall range of motion, and even after considering the effects of pain and functional loss, forward flexion is not limited to 30 degrees or less or combined range of motion of 170 or less for the cervical spine and the Veteran does not have ankylosis.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit.  Specifically, the evidence does not establish that the Veteran experienced incapacitating episodes of IVDS lasting a total of two, but less than four, weeks during any 12-month period on appeal.  In fact, the Veteran has not alleged any incapacitating episodes during the appeal, and there is no indication in the record that rest was prescribed by a treating physician or that it lasted more than two weeks at a time.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture. 

The Board has also considered whether separate ratings are warranted for neurological symptoms associated with the Veteran's neck.  The Veteran has routinely denied bladder and bowel dysfunction symptoms.  Furthermore, although the Veteran complained of radicular symptoms in several 2015 and 2016 private treatment records, the October 2010, September 2013, and January 2017 VA examiners specifically determined that he did not have signs or symptoms of radiculopathy or any other neurological disorders associated with his neck disability.  Thus, any additional separate ratings are not appropriate for any neurological abnormalities at this time. 

Accordingly, the preponderance of the evidence shows that an initial disability rating in excess of 10 percent for a neck disability is not warranted during the appeal period.  38 C.F.R. § 4.71a, DC 5243-5242.  The benefit of the doubt rule does not apply and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Knee Disabilities

The Veteran also contends that his right and left knee disabilities should be rated higher than 10 percent for each knee under 38 C.F.R. § 4.71a, DC 5010-5260.  The Board shall analyze these disabilities together because the evidence concerning these disabilities is located in the same medical treatment records and lay statements. 

DC 5260 provides ratings based on limitation of flexion of the leg, where flexion limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and, flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Moreover, arthritis due to trauma under DC 5010 substantiated by x-ray findings is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate DC for the specific joint limitation of motion.  When the rating of a specific joint is noncompensable under the DCs pertaining to limitation of motion, a rating of 10 percent is for application for involvement of 2 or more major joints or 2 or more minor joint groups affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 

During an October 2010 pre-discharge examination, the Veteran was noted to have arthritis in both knees.  He complained of weakness, stiffness, pain, giving way, and lack of endurance.  He stated that his symptoms flared-up four times per week and that he used Motrin to treat his symptoms.  He described prior surgeries on both knees but indicated that he did not have any joint replacement surgeries.  The examiner noted that the Veteran did not have any incapacitating episodes during the previous 12 months and that he could not exercise for a long period of time.  A physical examination indicated that the Veteran's knees did not show evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  While the Veteran showed crepitus in both knees, he did not have any locking pain, genu recurvatum, or ankylosis.  Range of motion testing showed right knee flexion to 120 degrees with pain at 120 degrees and extension to zero degrees with pain at zero degrees.  Left knee flexion was to 100 degrees with pain at zero degrees and extension to zero degrees with pain at zero degrees.  Same results were garnered after repetitive use testing.  The examiner noted that range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner also noted that the Veteran's collateral and cruciate ligament and meniscal examinations were normal.  

An April 2011 private weight-bearing x-ray of the knees showed bilateral DJD and some surgical changes in the lateral aspect of the left tibial plateau.  Additional VA and private treatment records, including in February 2012, show the presence of bilateral knee arthritis following x-ray and diagnostic testing.  

In April 2011, the Veteran told a doctor that he injured his left knee while performing yardwork two weeks prior.  He endorsed symptoms of swelling and an inability to bend his knee.  The doctor noted that his knees showed no instability.  

The Veteran was diagnosed with bilateral knee DJD during a September 2013 VA examination.  He reported flare-ups that limited his sports participation, exercise, household chores, and activities that required repetitive kneeling.  He endorsed symptoms of stiffness in the knees following prolonged sitting.  The examiner noted that the Veteran's symptoms were affected by changes in weather, mowing his lawn, and repetitive bending and kneeling.  The Veteran told the examiner that his knees occasionally swelled and that he felt that the knees wanted to give way at times.  The examiner noted that the Veteran lived in a two-story home.  Initial range of motion testing showed right knee forward flexion to 130 degrees with no pain noted, and extension to zero degrees or any degree of hyperextension with no pain noted.  The Veteran's left knee flexion was to 120 degrees with pain at 110 degrees and extension was to zero degrees or any degree of hyperextension with no noted pain.  Similar results were noted after repetitive use testing except that the Veteran could flex his left knee to 120 degrees.  The examiner noted that the Veteran's left knee showed less movement than normal, excess fatigability, pain on movement, and swelling, and that both knees showed interference with sitting, standing, and weight bearing following repetitive use testing.  The Veteran had tenderness or pain to palpation for the joint line or soft tissue in the left knee.  Muscle strength and joint stability tests were normal.  The Veteran did not have patellar subluxation or dislocation.  The examiner noted that the Veteran had residual posttraumatic DJD following an open reduction internal fixation procedure (ORIF) on the left knee.  The examiner noted that the Veteran regularly used braces to help him ambulate.  

The Veteran complained that his bilateral knee symptoms limited his daily activities in an October 2013 VA primary care note.  He also complained of increasing bilateral knee pain in a June 2014 VA primary care note. 

During a January 2017 VA examination, the Veteran complained of flare-ups that included his right knee giving out and left knee pain.  He endorsed symptoms of giving out, popping sounds, back pain, and an inability to bend or lift correctly.  Range of motion testing showed right knee forward flexion to 120 degrees and extension to zero degrees with pain noted on both flexion and extension.  Left knee flexion was to 100 degrees and extension to zero degrees with pain noted on both flexion and extension; however, the examiner noted that pain in both knees did not result in functional loss.  There was evidence of pain on weight bearing and generalized tenderness and crepitus in both knees.  Same range of motion results were shown after repetitive use testing.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit function of the knees over a period of time.  Muscle strength, sensory, and reflex examinations were normal.  The examiner noted that the Veteran did not have muscle atrophy and that ankylosis was not present.  The Veteran did not have a history of recurrent subluxation or effusion.  Joint stability testing showed no instability following testing of anterior, posterior, medial, and lateral instability of both knees.  No patellar dislocation or disorders were noted, but the examiner stated that the Veteran previously had a right knee meniscal tear, which was repaired.  The examiner noted that the Veteran had pain and scars on both knees following his previous knee surgeries, and that he used a cane to ambulate.  The examiner further noted that there was pain on non-weight bearing testing and on passive range of motion testing in the left knee.  

In a May 2017 statement, the Veteran's representative contended that the Veteran had difficulty with flexion and extension of his knees.  The Veteran also had popping in his left knee and he was unable to walk for long periods of time because of his knees.  The representative contended that the Veteran was unable to do many chores and daily activities, such as mow grass.  The representative also contended that the Veteran was unable to sit in a car for longer than three to four hours without his knees locking up and radiating pain and throbbing in his legs.  At those times, he must pull over to stretch.  The representative further asserted that three to four times per month, the Veteran's knees were unstable and he felt like falling over.  The representative noted that the Veteran wore knee braces on both legs on a daily basis.  

Based on the foregoing, the Board finds that the Veteran's right and left knee disabilities manifested with degenerative arthritis, as shown by x-ray evidence; however, his knees have not been limited in flexion to 30 degrees or less at any time during the appeal period.  His range of motion testing during the October 2010, September 2013, and January 2017 VA examinations did not show that the Veteran's knees would warrant evaluations in excess of 10 percent.  For example, his bilateral knee disabilities have not resulted in flexion that is functionally limited to 30 degrees or less at any time.  

The Board has considered whether any additional DCs should be assigned to the Veteran's disability picture.  While VA General Counsel has interpreted that separate ratings may be assigned under DC 5260 and DC 5261 (limitation of extension of the leg) for disability of the same joint where there is both compensable limitation of flexion and extension, the Board notes that the evidence of record does not show limitation of extension of 5 degrees or greater in any medical or lay evidence; thus, a separate rating for limitation of extension is not warranted in this case.  See VAOPGCPREC 9-2004.

Likewise, in addition to amounting to pyramiding, DC 5256 is inapplicable in this case because the medical and lay evidence of record does not show that the Veteran has ankylosis in his knees.  While the Veteran's representative indicated that the Veteran's knees locked-up after prolonged periods in a car, all of the medical evidence, including the October 2010, September 2013, and January 2017 VA examination reports, shows that the Veteran does not have ankylosis.  Moreover, there is no indication in the claims file that the Veteran is symptomatic due to semilunar cartilage removal (DC 5259), or that dislocated semilunar cartilage in the knees was causing frequent episodes of locking, pain, and effusion in the joint (DC 5258).  Additionally, DC 5262 does not apply in the Veteran's case as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  Likewise, on several occasions, range of motion testing revealed full extension to zero degrees and did not indicate the presence of any objective hyperextension.  As the evidence in the record does not reflect that the Veteran has genu recurvatum, DC 5263 does not apply to his knee disabilities.   

Lastly, while separate ratings for DC 5260 and 5257 (impairment of the knee due to recurrent subluxation or lateral instability) would not amount to pyramiding, review of the evidence of record indicates that there is no instability or subluxation associated with the Veteran's bilateral knees.  See VAOPGCPREC 23-97, 9-98.  Specifically, the Board has considered the representative's May 2017 statement that the Veteran's knees were unstable three to four times per month and the Veteran's statement in a January 2017 VA examination report that he felt like his knees wanted to give out at times; however, the clinical findings from the October 2010, September 2013, and January 2017 VA examination reports establish no instability following thorough medical examinations for bilateral knee instability.  The Board accords more probative value to these medical professionals' findings than the lay statements of unstable knees.
 
Accordingly, the Board concludes that the Veteran's right and left knee disabilities do not warrant ratings in excess of 10 percent at any time during the appeal period.  As the preponderance of the evidence is against the Veteran's claims for increased ratings in excess of 10 percent for his right and left knee disabilities, the benefit of the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159; Gilbert, 1 Vet. App. at 49.

GERD Disability

The Veteran next contends that his GERD disability should be rated higher than the currently-assigned 10 percent disability rating.  

The Veteran's GERD is rated under DC 7399-7346 for hiatal hernias.  See 38 C.F.R. § 4.114, DC 7346.  A 10 percent disability rating is warranted with two or more of the symptoms for a 30 percent disability rating with less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

During a November 2010 pre-discharge VA examination, the Veteran stated that his reflux disease did not affect this body health, but asserted that it affected his weight because he gained 25 pounds in the previous five years.  He endorsed symptoms of heartburn and pain behind his breastbone.  He indicated that this disability flared-up weekly and lasted an hour at a time.  He contended that he could not function during flare-ups; however, he also told the examiner that he was not being treated for this disability, did not have hospitalizations or surgeries performed, did not have incapacitating episodes or functional impairment associated with this disability.  The examiner concluded that the Veteran's gastrointestinal disability did not cause significant anemia or malnutrition.  Furthermore, the examiner determined that the Veteran had very minor occasional reflux symptoms and no other functional or anatomic abnormality.  

A February 2012 VA primary care note showed that the Veteran complained of GERD and atypical chest pain.  The doctor noted that the Veteran had a negative endotracheal tube evaluation four years ago.  The doctor also noted that the Veteran was not being treated for his GERD symptoms, which mainly manifested as gagging while brushing his teeth.  

The Veteran also complained of burning or gagging sensations in his throat with gargling or brushing his teeth in an August 2012 VA emergency room note.  He was diagnosed with GERD. 

An October 2012 VA primary care note showed that the Veteran's use of omeprazole was partially effective in treating the GERD symptoms.  

During a September 2013 VA examination, the Veteran stated that he did not use any medication to treat his symptoms.  The examiner noted that the Veteran was issued 90 tablets for this disability approximately 1 year ago and that he still had 3 refills of this medication.  The examiner indicated that the Veteran's GERD symptoms had not changed since his last VA disability rating was assigned.  The Veteran stated that he did not miss any work due to this disability.  He endorsed symptoms of gagging easily while brushing his teeth and using mouthwash, regurgitation, some belching, and occasional chest pain.  Following a physical examination, the examiner noted that the Veteran's symptoms were reflux, regurgitation, and transient nausea.  The Veteran's nausea occurred four or more times per year and lasted less than one day.  

In an October 2013 VA primary care note, the Veteran told the doctor that his reflux symptoms were well-controlled.  

The Veteran underwent a January 2017 VA examination, during which he asserted that he felt like vomiting when he brushed his teeth.  He stated that he ran out of the medication he used to treat his symptoms approximately one year prior.  A physical examination showed that the Veteran had symptoms of pyrosis and reflux but he did not have any episodes of epigastric distress, dysphagia, regurgitation, pain, sleep disturbance caused by GERD, material weight loss, nausea, vomiting, hematemesis, or melena with moderate anemia.  The examiner also determined that the Veteran's GERD symptoms were not productive of severe or considerable impairment of health.  The examiner concluded that the Veteran's GERD symptoms did not affect his ability to work.  

In a May 2017 statement, the Veteran's representative asserted that the Veteran's GERD symptoms made it hard for him to gargle and swallow at times.  Specifically, the Veteran felt regurgitation when he brushed his teeth, and he felt heartburn several times per week.  The representative stated that the Veteran avoided certain foods, which slightly altered his diet, to avoid heartburn.   

Given this evidence, the Veteran's GERD manifested by pyrosis, reflux, some nausea, and the need for medication use to control symptoms during the appellate period.  All of the medical and lay evidence, including the November 2010, September 2013, and January 2017 VA examination reports and the May 2017 statements from the Veteran's representative, shows that the Veteran's disability picture does not warrant a rating in excess of 10 percent at any time on appeal.  Specifically, the Veteran has not asserted, and the record does not reflect, that his GERD symptoms include persistently recurrent epigastric distress, and substernal or arm or shoulder pain, and that they are productive of considerable impairment of health.  In fact, the January 2017 VA examiner specifically determined that these symptoms were missing during the examination.  Overall, the record shows that the Veteran has not been compliant with his medication use for this disability, that his symptoms were worst when he brushed his teeth or gargled, and that he avoided certain foods to prevent pyrosis.  These symptoms do not warrant a rating in excess of 10 percent for GERD.  

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159; Gilbert, 1 Vet. App. at 49.

Left Hand Finger Disability 

The Veteran also contends that his left hand finger disability should be rated as compensable.  The RO has rated his left ring finger (4th digit) sprain with proximal phalanges spurring as zero percent disabling (noncompensable) pursuant to 38 C.F.R. § 4.71a, DC 5015-5230.

DC 5015 governs ratings of benign new growths of bones.  38 C.F.R. § 4.71a, DC 5015.  Such disabilities are rated based on limitation of motion of the affected part, as degenerative arthritis.  The affected part in this case is the left ring finger.  Accordingly, DC 5230, which governs ratings of limitation of motion of the ring and little finger, is applicable.  DC 5230 provides a maximum of zero percent rating for any limitation of motion, whether affecting the major or minor finger.  38 C.F.R. § 4.71a, DC 5230.  The evidence shows that the Veteran is right-handed; thus, his left hand finger disability affects his minor finger.  

As noted above, when the limitation of motion is noncompensable under the appropriate DC, and there is x-ray evidence of arthritis, a 10 percent rating is assigned for 2 or more major joints or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  That rating is not to be combined with ratings based on limitation of motion of the same joint.  See 38 C.F.R. § 4.71a, DC 5003.  

During a November 2010 pre-discharge VA examination, the Veteran complained of pain in the left ring finger that occurred three times per day and lasted two hours at a time.  The pain did not travel, but it was aching, cramping, and sharp.  The Veteran contended that he had surgery on this finger, with no residual pain from the surgery.  The Veteran did not report any functional impairment due to this disability.  A physical examination showed that he could tie his shoes, fasten buttons, and pick up and tear paper without difficulty.  All of the tips of the fingers could approximate the proximal transverse crease of the palm in both hands, except that the left ring finger required an additional one centimeter (cm.).  The Veteran had normal bilateral thumb apposition and normal bilateral hand strength.  His left ring finger showed a boutonniere deformity and he was unable to extend the proximal interphalangeal joint (PIP) to 30 degrees.  Range of motion testing showed PIP flexion to 110 degrees with no noted pain, metacarpophalangeal joint (MP) flexion to 90 degrees with no noted pain, and distal interphalangeal joint (DIP) flexion to 30 degrees with pain at 30 degrees.  Same results were noted after repetitive use testing and the examiner noted that range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The Veteran complained of pain and stiffness in his fingers in an October 2012 VA primary care note.  The doctor noted that the Veteran had osteoarthritis in several digits following reviews of x-rays.  

The Veteran was noted to have full range of motion of all hand digits in a July 2013 VA orthopedic surgery consultation note.

During a September 2013 VA examination, the Veteran stated that he had physical therapy performed on his wrists and thumbs, but no additional treatment for his hands.  The examiner noted that the orthopedics department determined that the Veteran had Dequervains Tenosynovitis of the thumb and spurring was noted on the 4th and 5th PIPs.  The Veteran endorsed chronic daily left hand pain and occasional swelling.  The Veteran contended that the ring finger was limited in motion, stiff, and locked-up, which required manual release.  He also asserted that his symptoms became worse with overuse and weather changes.  A physical examination showed that the Veteran was right-handed.  He stated that flare-ups limited grasping, fine motor skills, and ability to perform household chores, sports, and exercise.  Initial range of motion testing showed limited ring finger motion.  The examiner noted a one inch (2.5 cm.) gap in flexion between the left ring finger and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertip.  The examiner noted that there was no limitation of extension.  The same results were garnered after three repetitions.  The examiner further noted that the Veteran had less movement than normal, weakened movement, excess fatigability, incoordination, and deformity in his left ring finger after repetitive use.  Muscle strength testing was normal and the Veteran did not have pain on palpation or ankylosis in his fingers.  X-ray evidence showed the presence of degenerative or traumatic arthritis in the left hand.  The examiner concluded that the Veteran was unable to work in assembly lines or in employment requiring repetitive fine motor skills.  

During a January 2017 VA examination, the Veteran was diagnosed with left ring finger sprain with proximal phalanges spurring status-post surgery.  The Veteran complained of locking joints in his left hand fingers during flare-ups.  He stated that he could not grip, open jars, or pick up groceries during short walks due to this disability.  Initial range of motion of the left hand ring finger showed MP flexion to 80 degrees and extension to zero degrees, PIP flexion to 60 degrees and extension to 30 degrees, and DIP flexion to 55 degrees and extension to zero degrees.  The examiner noted the presence of pain on flexion and extension, but the pain did not result in functional loss.  The examiner noted that there was tenderness to palpation to the PIP joint of the left ring finger.  There was no additional functional loss or range of motion after three repetitions.  The Veteran's muscle strength was normal and he did not have any muscle atrophy; however, he had less movement than normal in his left hand.  The examiner noted that the Veteran had ankylosis in his left ring finger at the PIP joint, which limited his finger to 30 degrees in flexion but did not show rotation or angulation of the bone.  The examiner noted the presence of pain on passive range of motion testing in the left hand, but no evidence of pain on non-weight bearing testing in this hand.  

In a May 2017 statement, the Veteran's representative contended that the Veteran was unable to bend his left ring finger, which prevented him from making a fist with his left hand.  

Given the above evidence, the Board finds that a preponderance of the evidence is against the award of a compensable rating for post-operative left ring finger sprain with proximal phalanges spurring.  The record shows that the Veteran's disability has manifested with ankylosis that limited motion to 30 degrees in flexion, at worst, during the appeal period.  Although the findings noted in the November 2010, September 2013, and January 2017 VA examinations, as well as in the Veteran's statements to VA doctors and VA staff, confirm the Veteran's reports of functional impairment of the left ring finger, the applicable DCs do not provide for a compensable rating for the ring finger, whether there is limitation of motion or ankylosis.  See 38 C.F.R. §§ 4.71a, DCs 5227, 5230 (2016).  Thus, the provisions under 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the DeLuca and Mitchell criteria are not applicable to the Veteran's disability picture.  See Sowers v. McDonald, 27 Vet. App. 472 (2016) (holding that a veteran was not entitled to a minimum compensable rating for painful motion of a ring finger because there was no minimum compensable rating available under 38 C.F.R. § 4.71a, DC 5230).  

Accordingly, as the preponderance of the evidence is against an initial compensable disability rating for post-operative left ring finger sprain with proximal phalanges spurring, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159; Gilbert, 1 Vet. App. at 49.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claims for the neck, bilateral knees, GERD, and left hand ring finger disabilities.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 



ORDER

An initial disability rating in excess of 10 percent for a neck disability is denied.  

An initial disability rating in excess of 10 percent for a right knee disability is denied.  

An initial disability rating in excess of 10 percent for a left knee disability is denied. 

An initial disability rating in excess of 10 percent for GERD is denied. 

An initial compensable disability rating for a left hand finger disability is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


